Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 6/29/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999).

Regarding Claim 1, Chen (US PG Publication 2020/0160597) discloses a method for refining poses (the current pose may be computed using an iterative closest point process that takes as input the current depth map and a corresponding depth map rendered 214 from the current 3D model 208 [0037]), the method comprising:
	a) receiving a plurality of poses (compute camera pose using current depth map 204, Fig. 2) each associated with one of a plurality of captured depth images (capture device 100 wherein each of the plurality of captured depth images (a depth camera which is arranged to capture sequences of depth images [0033]) is associated with one of a plurality of captured depth maps (depth image = depth map frame [0033]);
	(b) performing volumetric reconstruction (integrate current depth map into dense 3D model, 206, Fig. 2, [0036]) for the plurality of (depth map from a stream of depth maps [0036]) poses (current pose from current depth map [0037]) to produce a polygonal mesh (depict exterior surface [0030], e.g., polygonal mesh [0141]) corresponding to a global geometry (rotation and Translation of depth camera relative to real-world coordinates [0038]);
	(c) rendering (depth map rendered 214, Fig. 2 [0037]), using the 3D model  (from current 3D model, Fig. 2 [0037]), a depth map (corresponding depth map rendered 214 from current 3D model, Fig. 2 [0037]) associated with each of the plurality of poses (current pose [0037]);
	(d) aligning (iterative closest point [0037]) each captured depth map (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]) of the plurality of captured depth maps (stream of depth maps [0036]) to each rendered depth map (corresponding depth map rendered 214 from current 3D model [0037]) associated with each of the plurality of poses (compute current pose [0037]) to provide refined poses (compute 204 current pose of mobile capture device [0037]);
	and (e) iterating on (b) (integrate current depth map into 3D model 206, Fig. 2), (c) (render 214, Fig. 2), and (d) (iterative closest point [0037]) using the refined poses (camera pose based on rendered depth map, Fig. 2) for a predetermined number of iterations (feedback loop from 3D model to compute camera pose, Fig. 2; coarse to fine voxel resolution, e.g., three levels, Figs. 3, 4, 6, [0046]-[0073]).
3D model (surface shape described in a dense collection of 3D points and surface normal, Section 1.1) is represented by a polygonal mesh (we use a polygonal surface mesh, Section 1.1).
	It would have been obvious to one of ordinary skill in the art to use a polygonal surface mesh to represent the 3D model of Chen because Johnson teaches that research has shown that processing power has reached a level where computations using surface meshes are now feasible, Section 1.1, and the method of surface matching and alignment using the surface mesh is robust to clutter and occlusion, and applicable to volumetric registration (Conclusion). 

	Regarding Claim 2, Chen (US PG Publication 2020/0160597) discloses the method of claim 1, wherein performing volumetric reconstruction (integration [0036]) comprises:
	performing volumetric fusion (integration means fusing current depth map with dense 3D model [0036]);
	and extracting the polygonal mesh (get data from the model, e.g. for constructing a polygon mesh [0141]).

	Regarding Claim 4, Chen (US PG Publication 2020/0160597) discloses the method of claim 2, wherein performing volumetric fusion (integration [0036]) comprises fusing each captured depth map (fusing current depth map [0036]) associated with each of the plurality of poses (stream of depth maps [0036]; current pose from current depth map [0037]) into a truncated signed distance function (each voxel stores a numerical value which is a truncated signed distance function value [0041]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) and Curless (NPL, “A Volumetric Method for Building Complex Models from Range Images,” ACM 1996).

	Regarding Claim 3, Chen (US PG Publication 2020/0160597) discloses the method of claim 2.
	Chen does not explicitly disclose, but Curless teaches wherein performing volumetric reconstruction further comprises performing volumetric hole filling (hole filling, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the reconstruction of Chen with a hole-filling stage because Curless teaches that unseen portions of the surface will appear as holes, which are esthetically unsatisfying and can present a stumbling block for subsequent algorithms that operate on continuous meshes (Section 4 first paragraph). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) and Lorensen (NPL, “Marching Cubes: A high resolution 3D surface reconstruction Algorithm,” ACM 1987).

	Regarding Claim 5, Chen (US PG Publication 2020/0160597) discloses the method of claim 4, wherein extracting the polygonal mesh (constructing a polygon mesh [0141]) comprises converting the truncated signed distance function (data from the model [0141]; e.g. hierarchical data structure of the signed distance function [0043]) into a mesh (constructing a polygon mesh [0141]).
Chen does not explicitly disclose but Lorensen teaches that the mesh is a triangle mesh (triangle models, Abstract).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the polygon mesh of Chen as a triangle mesh because Lorensen teaches a high resolution 3D surface construction algorithm that produces a triangle mesh of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 

	Regarding Claim 6, Chen (US PG Publication 2020/0160597) discloses the method of claim 2, including extracting the polygonal mesh (depict exterior surface [0030], e.g., polygonal mesh [0141]1).
	Chen does not explicitly disclose, but Curless teaches wherein extracting the polygonal mesh (surface, Abstract, Section 1) comprises applying marching cubes (Marching Cubes, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the mesh of Chen using Marching Cubes because Lorensen teaches that it is a high resolution 3D surface construction algorithm that produces a triangle models of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
Applicant argues that Chen does not render depth maps using the polygonal mesh (Claim 1 step (c); Remarks Pp. 6 Paragraph under Fig. 2). Examiner agrees that Chen does not explicitly disclose rendering the depth maps using the mesh, but the portions of Chen that Applicant relies on do not support Applicant’s conclusion. 
Applicant highlights that Chen’s depth maps are stored as truncated signed distance values, and cites Chen’s integration step 206 of Fig. 2, Figs. 7 and 10, paragraphs [0080], and paragraphs [0093]-[0098] corresponding to Fig. 9. These sections do not correspond to Chen’s equivalent of rendering using the polygonal mesh interpreted in light of the specification. 
Rendering depth maps using the polygonal mesh, occurs between the rendering and alignment processes, steps 1118 and 1120 of Applicant’s Fig. 11 [0108]. In the depth map rendering process, the pose of each RGBD image is fine-tuned by aligning each depth image to the triangle mesh [0108]. Rendering depth maps using the polygonal mesh, therefore, means aligning a captured depth map to the mesh [0108].
 None of Chen’s step 206 or Figs. 7, 10, 9 and paragraphs [0080] and [0093]-[0098] are related to aligning the captured depth map to the mesh. Aligning the captured depth map is described with reference to step 214 of Chen’s Fig. 2, at paragraph [0037]. 
Chen discloses that a corresponding depth maps are rendered in step 214 from the current 3D model [0037]; inferred and not explicitly disclosed is that the corresponding depth map is the depth map rendered from same perspective as the captured image. That is, there is an initial alignment between the captured image and the 3D model. 
Indeed, Chen does not explicitly disclose that the 3D model is represented by a mesh. Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) supplies this teaching, and a motivation for using the mesh in the initial alignment and ICP to verify the alignment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu, Stephen Charles et al. US 20050243323 A1 Method and apparatus for automatic registration and visualization of occluded targets using ladar data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485